
	
		I
		112th CONGRESS
		2d Session
		H. R. 6626
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2012
			Mr. Honda introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To foster further innovation and
		  entrepreneurship in the health information technology sector.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Innovation and Marketplace Technologies Act of
			 2012.
		2.Health information
			 technology placed in service by medical care provider
			(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following:
				
					200.Health IT
				placed in service by medical care provider
						(a)In
				generalIn the case of a medical care provider, there shall be
				allowed as a deduction an amount equal to the amount paid or incurred by the
				medical care provider for qualified health information technology placed in
				service by the provider during the taxable year.
						(b)LimitationThe
				amount allowed as a deduction to a medical care provider by subsection (a) for
				a taxable year shall not exceed $250,000.
						(c)DefinitionsFor
				purposes of this section—
							(1)Medical care
				providerThe term
				medical care provider means—
								(A)a provider of
				services (as defined in section 1861(u) of the Social Security Act (42 U.S.C.
				1395x(u)),
								(B)a provider of
				medical or health services (as defined in section 1861(s) of the Social
				Security Act (42 U.S.C. 1395x(s)), and
								(C)any other person
				who furnishes, bills, or is paid for health care in the normal course of
				business.
								(2)Qualified health
				information technologyThe
				term qualified health information technology means the application
				of information processing involving both computer hardware and software that
				deals with the storage, retrieval, sharing, and use of health care information,
				data, and knowledge for communication and decisionmaking. Such term does not
				include certified EHR technology.
							(d)Special
				rules
							(1)Pass-thru
				entitiesIn the case of a partnership or S corporation, this
				section shall be applied at the entity level and at the partner or similar
				level.
							(2)Coordination
				with other deductionsAny amount taken into account under
				subsection (a) shall not be allowed as a deduction under any other section of
				this chapter.
							(e)TerminationThis section shall not apply to amounts
				paid or incurred after December 31,
				2017.
						.
			(b)Clerical
			 amendmentThe table of sections for part VI of subchapter B of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
				
					
						Sec. 200. Health IT placed in service by medical care
				provider.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			3.Small business
			 health information technology financing programThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended by redesignating section 45 as section 46 and by inserting the
			 following new section after section 44:
			
				45.Loan guarantees
				for health information technology
					(a)DefinitionsAs
				used in this section:
						(1)The term
				health information technology means computer hardware, software,
				services, and related technology that is purchased by an eligible professional
				to aid in the provision of health care in a health care setting and that
				provides for—
							(A)enhancement of
				continuity of care for patients through electronic storage, transmission, and
				exchange of relevant personal health data and information, such that this
				information is accessible at the times and places where clinical decisions will
				be or are likely to be made;
							(B)enhancement of
				communication between patients and health care providers;
							(C)improvement of
				quality measurement by eligible professionals enabling them to collect, store,
				measure, and report on the processes and outcomes of individual and population
				performance and quality of care;
							(D)improvement of
				evidence-based decision support;
							(E)enhancement of
				consumer and patient empowerment; or
							(F)services that assist with workflow
				redesign, training, system configuration, human change management and other
				similar services focused on getting the best value from existing technology
				that has already been purchased.
							Such term
				shall not include information technology whose sole use is financial
				management, maintenance of inventory of basic supplies, or appointment
				scheduling.(2)The term
				eligible professional means any of the following:
							(A)A physician (as
				defined in section 1861(r) of the Social Security Act (42 U.S.C.
				1395x(r))).
							(B)A practitioner
				described in section 1842(b)(18)(C) of that Act.
							(C)A physical or
				occupational therapist or a qualified speech-language pathologist.
							(D)A qualified
				audiologist (as defined in section 1861(ll)(3)(B)) of that Act.
							(E)A State-licensed
				pharmacist.
							(F)A State-licensed,
				a State-certified, or a nationally accredited home health care provider.
							(3)The term
				qualified eligible professional means an eligible professional
				whose office can be classified as a small business concern by the Administrator
				for purposes of this Act under size standards established under section 3 of
				this Act.
						(b)Loan guarantees
				for qualified eligible professionals
						(1)In
				generalSubject to paragraph (2), the Administrator may guarantee
				up to 90 percent of the amount of a loan made to a qualified eligible
				professional to be used for the acquisition of health information technology
				for use in such eligible professional’s medical practice and for the costs
				associated with the installation of such technology. Except as otherwise
				provided in this section, the terms and conditions that apply to loans made
				under section 7(a) of this Act shall apply to loan guarantees made under this
				section.
						(2)Limitations on
				guarantee amountsThe maximum amount of loan principal guaranteed
				under this subsection may not exceed—
							(A)$250,000 with
				respect to any single qualified eligible professional; and
							(B)$500,000 with
				respect to a single group of affiliated qualified eligible
				professionals.
							(c)Fees(1)The Administrator may
				impose a guarantee fee on the borrower for the purpose of reducing the cost (as
				defined in section 502(5) of the Federal Credit Reform Act of 1990) of the
				guarantee to zero in an amount not to exceed 2 percent of the total guaranteed
				portion of any loan guaranteed under this section. The Administrator may also
				impose annual servicing fees on lenders not to exceed 0.5 percent of the
				outstanding balance of the guarantees on lenders’ books.
						(2)No service fees,
				processing fees, origination fees, application fees, points, brokerage fees,
				bonus points, or other fees may be charged to a loan applicant or recipient by
				a lender in the case of a loan guaranteed under this section.
						(d)Deferral
				periodLoans guaranteed under this section shall carry a deferral
				period of not less than 1 year and not more than 3 years. The Administrator
				shall have the authority to subsidize interest during the deferral
				period.
					(e)Effective
				dateNo loan may be guaranteed under this section after the date
				that is 6 months after the date of enactment of this section.
					(f)SunsetNo loan may be guaranteed under this
				section after the date that is 10 years after the date that is 6 months after
				the date of enactment of this section.
					(g)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary for the cost (as defined in section 502(5) of the Federal
				Credit Reform Act of 1990) of guaranteeing $25,000,000 in loans under this
				section. The Administrator shall determine such program cost separately and
				distinctly from other programs operated by the
				Administrator.
					.
		4.Challenge grant
			 program; Disruptive technologies prize program
			(a)In
			 generalSubtitle B of title
			 XXX of the Public Health Service Act (42 U.S.C. 300jj–31 et. seq.) is
			 amended—
				(1)by redesignating
			 sections 3017 and 3018 as sections 3019 and 3020, respectively; and
				(2)by inserting after
			 section 3016 the following new sections:
					
						3017.Challenge
				grant program
							(a)In
				generalSubject to the
				availability of appropriations, the Secretary, acting through the National
				Coordinator, shall award competitive grants to eligible entities to carry out
				the activities described in subsection (d).
							(b)Eligible entity
				definedIn this section, the term eligible entity
				means any individual or entity, except for an entity that—
								(1)has 500 or more employees; and
								(2)has an annual
				revenue of $7,000,000 or more.
								(c)ApplicationAn eligible entity seeking a grant under
				this section shall submit an application to the National Coordinator at such
				time, in such manner, and containing such information as the National
				Coordinator may require, including a description of the product, process, or
				structure described in subsection (d) for which the entity intends to use the
				grant.
							(d)Uses of
				fundsAn eligible entity that receives a grant under this section
				shall use such funds to develop an effective product, process, or structure
				that enhances the use, particularly by patients, of health information
				technology, by—
								(1)integrating more
				than one aspect of health information;
								(2)performing a medical consultation using
				technology;
								(3)providing health information to physicians
				or patients;
								(4)allowing better coordination during the
				delivery and follow-up after the delivery of health care; or
								(5)addressing any of the three areas that the
				Commission established under section 3018(e)(1) has identified pursuant to its
				duties under section 3018(e)(2)(A).
								(e)Prohibited use
				of fundsAn eligible entity that receives a grant under this
				section may not use such grant to develop a product, process, or structure that
				meets only the requirements that are necessary to be a certified EHR
				technology.
							(f)Grant
				amountA grant awarded under
				this section may not be greater than $75,000.
							(g)ReportNot later than one year after the date of
				receipt of a grant under this section, an eligible entity shall submit to the
				National Coordinator and the Administrator of the Centers for Medicare &
				Medicaid Services a report that describes—
								(1)the progress that the entity has made on
				the product, process, or structure funded by the grant; and
								(2)how patients,
				health-care providers, and other individuals and entities involved in the
				delivery of health care, including the Centers for Medicare & Medicaid
				Services, could use the product, process, or structure funded by the grant to
				enhance the delivery of and reduce the cost of health care.
								(h)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2014 through 2016.
							3018.Disruptive
				technologies prize program
							(a)Prize program
				authorizedFor purposes of
				rewarding innovation in health information technology, the Secretary, acting
				through the National Coordinator, shall carry out a program to award one prize
				competitively in each of the three areas identified by the Commission under
				subsection (e)(2)(A) using the benchmarks developed under subsection (e)(2)(B)
				to select the prize recipient in each category.
							(b)Administration
				of ProgramIn carrying out
				the program under subsection (a), the following shall apply:
								(1)AdvertisingThe
				National Coordinator shall widely advertise the prize competition to encourage
				broad participation.
								(2)Requirements and
				RegistrationThe National Coordinator shall publish a notice in
				the Federal Register announcing—
									(A)the rules for being eligible to participate
				in the competition;
									(B)the process for
				participants to register for the competition;
									(C)the areas of
				health information technology that the Commission develops under subsection
				(e)(2)(A) for each prize; and
									(D)the benchmarks
				that the Commission develops under subsection (e)(2)(B) based on which a winner
				will be selected in each such area.
									(c)EligibilityTo be eligible to win a prize under this
				section, an individual or entity—
								(1)shall register to
				participate in the competition in accordance with any rules promulgated by the
				National Coordinator under subsection (b)(2);
								(2)in the case of an
				entity, shall be incorporated in and maintain a primary place of business in
				the United States, and in the case of an individual, whether participating
				singly or in a group, shall be a citizen or permanent resident of the United
				States; and
								(3)may not be a
				Federal entity or Federal employee acting within the scope of their employment;
				and
								(4)shall submit an
				application that includes an explanation of the anticipated market viability of
				the technology that such individual or entity would develop with funds received
				under the prize program.
								(d)Prize
				amount
								(1)In
				generalSubject to paragraph (2), a prize awarded under this
				section shall be in the amount of $10,000,000.
								(2)Alternative
				ruleIn the case that the amount made available for prize awards
				under this section is less than $33,000,000, the National Coordinator may
				reserve not more than 10 percent for the administrative costs of carrying out
				this section, and shall divide the remaining amount equally for the three
				prizes awarded under this section.
								(e)Commission
								(1)In
				generalThere is established a commission to carry out the
				activities described in paragraph (2) (referred to in this section as the
				Commission).
								(2)Duties
									(A)Areas of health
				information technologyFor
				the purposes of the prize program under subsection (a), the Commission shall
				identify three areas within the field of health information technology that are
				not adequately addressed by certified EHR technologies and the use of such
				technologies. Each area identified shall be an area that will promote the
				development of technologies that would be widely useful, would help decrease
				the cost of health care, and would improve the quality of health care,
				particularly for patients.
									(B)BenchmarksThe
				Commission shall develop the benchmarks that the National Coordinator shall use
				to determine the prize recipient in each area identified under subparagraph
				(A). The Commission shall identify such benchmarks with the goals of—
										(i)attracting participants from outside the
				health information technology field that will take new approaches to addressing
				the areas identified by the Commission under subparagraph (A);
										(ii)solving such challenges; and
										(iii)promoting the development of technologies
				that will be widely adopted, particularly by patients.
										(C)Restriction of
				prize awardThe Commission shall determine how to restrict the
				prize recipients’ use of the funds awarded as a prize under this section, with
				respect to the development of health information technology, in order to ensure
				that the prize recipients use such funds to further develop the technologies
				for which such prize was awarded.
									(3)Members
									(A)Number and
				appointmentThe Commission shall be composed of 10 members
				appointed by the National Coordinator not later than 90 days after the date of
				the enactment of this Act.
									(B)CompositionEach
				member of the Commission shall be appointed to represent one of the following
				four categories:
										(i)The varied
				disciplines within the health information technology field.
										(ii)The varied
				disciplines within the medical field that are not described in clause
				(i).
										(iii)Individuals
				who—
											(I)represent a
				patient-led, patient-centered organization with a patient constituency;
											(II)have experience
				with health information technology and privacy; and
											(III)are trained,
				knowledgeable, and prepared to participate in the decisionmaking process
				regarding health information technology.
											(iv)Officers or
				employees of the Federal Government.
										(C)Representation
				of membership categoriesAt least two members of the Commission
				shall represent each of the categories described in subparagraph (B).
									(D)Travel
				expensesEach member shall receive travel expenses, including per
				diem in lieu of subsistence, in accordance with applicable provisions under
				subchapter I of chapter 57 of title 5, United States Code.
									(E)First
				meetingThe Commission shall
				hold its first meeting not later than 180 days after the date of the enactment
				of this Act.
									(4)Report to the
				National CoordinatorNot
				later than one year after the date of enactment of this Act, the Commission
				shall submit to the National Coordinator a report containing the areas,
				benchmarks, and restrictions on the uses of prize awards that the Commission
				identifies for the prize program under paragraph (2).
								(5)TerminationThe Commission shall terminate upon
				submitting its report to the National Coordinator under paragraph (4).
								(f)Authorization of
				AppropriationsIn addition to sums authorized to be appropriated
				to carry out this subtitle under section 3020, there is authorized to be
				appropriated to carry out this section $33,000,000 for fiscal year
				2014.
							.
				(b)Conforming
			 Amendments
				(1)Section 3011 of
			 such Act (42 U.S.C. 300jj-31) is amended—
					(A)in subsection (a),
			 by striking section 3018 and inserting section
			 3020; and
					(B)in subsection (b),
			 by striking section 3018 and inserting section
			 3020.
					(2)Section 3020 of such Act (as so
			 redesignated) is amended by inserting except for section 3018,
			 after For purposes of carrying out this subtitle,.
				5.Establishment of the
			 Office of Wireless Health TechnologyChapter X of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 391 et seq.) is amended by adding at the end the
			 following new section:
			
				1013.Office of
				Wireless Health Technology
					(a)EstablishmentThere is established within the Office of
				the Commissioner an office to be known as the Office of Wireless Health
				Technology (referred to in this section as the Office), which
				shall be headed by a director.
					(b)Appointment of
				first DirectorThe first Director of the Office shall be
				appointed by the Commissioner not later than 90 days after the date of
				enactment of this section.
					(c)DutiesThe
				Director of the Office shall—
						(1)through public meetings and other forms of
				communication with individuals and entities that design, produce, disseminate,
				or have a prevailing interest in wireless health technology, receive and
				analyze recommendations with respect to ways that existing regulations
				regarding wireless health technology might be made more reasonable and
				predictable, including ways that such regulations could be clarified and
				simplified;
						(2)coordinate with federal agencies, offices,
				institutes, and centers involved in the regulation of wireless health
				technology, including the Federal Communications Commission, the Office of the
				National Coordinator for Health Information Technology, the Centers for
				Medicare & Medicaid Services, the Agency for Healthcare Research and
				Quality, the National Institute of Standards and Technology, the Health
				Resources and Services Administration, and the National Institutes of Health,
				regarding activities of such agencies, offices, institutes, and centers that
				can be improved so as to make such regulation more robust, predictable, and
				easily understood and navigated by individuals and entities that design,
				produce, disseminate, or have a prevailing interest in wireless health
				technology;
						(3)provide information to individuals and
				entities that design, produce, disseminate, or have a prevailing interest in
				wireless health technology on how to design, produce, or disseminate wireless
				health technology in accordance with existing law; and
						(4)publish and make available on the public
				Internet website of the Food and Drug Administration in a searchable format an
				annual report that—
							(A)explains how the Food and Drug
				Administration implemented regulations regarding wireless health technology
				during the prior year;
							(B)analyzes the effectiveness of—
								(i)such regulations;
				and
								(ii)other wireless
				health-related efforts by the Food and Drug Administration; and
								(C)provides specific recommendations on how
				the Food and Drug Administration should improve its practices with regard to
				wireless health technology (in a manner that ensures consistency within the
				Food and Drug Administration regarding the application of its regulatory
				approach without compromising patient safety or privacy) in order to—
								(i)remove barriers to
				innovations in such technology; and
								(ii)align such practices with the practices of
				other Federal agencies.
								(d)Consultation
				with working group and commissionsIn carrying out the duties specified in
				subsection (c), the Director of the Office shall consult with any working group
				convened under section 618(b)(1) of the Food and Drug Administration Safety and
				Innovation Act, and may consult with any Federal commission.
					(e)Definition of
				wireless health technologyFor purposes of this section, the term
				wireless health technology has such meaning as specified by the
				Commissioner pursuant to regulation, but in no case shall include technology
				this is not regulated under the provisions of this Act (other than this
				section).
					(f)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $1,000,000 for each of
				fiscal years 2014 through 2018.
					.
		6.Mobile health
			 software application technology responsibilities of the Health Information
			 Technology Research CenterSection 3012 of the Public Health Service
			 Act (42 U.S.C. 300jj-32) is amended—
			(1)in subsection (b),
			 by adding at the end the following new paragraph:
				
					(4)Encouragement of
				design, production, and dissemination of mobile health software application
				technology
						(A)In
				generalIn addition to the purposes under paragraph (3), the
				Center shall—
							(i)establish an educational website repository
				and a response mechanism (such as a national telephone number) to provide
				timely responses to questions in order to make information available and
				provide direct support to individuals and entities that design, produce,
				disseminate, or have a prevailing interest in mobile health software
				application technology regarding the actions such individuals and entities must
				take in order to ensure that such technology is designed, produced, and
				disseminated in accordance with Federal law; and
							(ii)publish and make available on the public
				Internet website of the Department in a searchable format an annual report
				that—
								(I)highlights and explains the laws and
				regulations that commonly impede efforts by individuals and entities to design,
				produce, or disseminate mobile health software application technology;
				and
								(II)discusses the
				work the Center has completed in the past year with regard to mobile health
				software application technology, including accomplishments by the Center and
				challenges that may require more work or outside support in order for the
				Center to accomplish the objectives outlined in this subparagraph.
								(B)Definition of
				mobile health software application technologyFor purposes of subparagraph (A), the term
				mobile health software application technology means a software
				program that—
							(i)offers health-related services and runs on
				a mobile device; or
							(ii)enables
				health-related services through other portals associated with the use of a
				mobile device.
							(C)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this paragraph $500,000 for each of
				fiscal years 2014 through 2018.
						;
				and
			(2)in subsection
			 (c)(8), by deleting paragraph (3) and inserting
			 paragraphs (3) and (4).
			7.Workforce Retraining
			 Grants
			(a)In
			 GeneralThe National
			 Coordinator for Health Information Technology may award to eligible entities
			 grants to be used for training health care workers in health information
			 technology (in this section referred to as HIT).
			(b)Period of
			 GrantThe period of a grant under this section shall be 24
			 months.
			(c)Eligible
			 EntitiesIn this section, eligible entities means
			 entities that provide clinical health care services to individuals within the
			 United States.
			(d)Job
			 TransitionAs a condition on
			 receipt of a grant under this section, a grantee shall ensure that each
			 employee whose HIT training is funded by that grant assumes expanded duties
			 with the grantee, either in the form of a new employment position or revised
			 duties within such employee’s existing employment position, that requires the
			 use of HIT, not more than 1 year after the employee completes the
			 training.
			(e)ReportingEach grantee shall submit a report not
			 later than 24 months after receipt of a grant to the National
			 Coordinator for Health Information Technology including the following:
				(1)The number of employees who received
			 training pursuant to the grant.
				(2)The HIT skills
			 covered during such training or trainings.
				(3)Documentation that each trained employee
			 commenced or will commence work in a new position that satisfies the condition
			 set forth in subsection (d).
				(f)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section $10,000,000 for each of
			 fiscal years 2014 through 2018.
			
